Citation Nr: 0816727	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the East Texas Medical Center for medical 
treatment from May 20, 2005, to May 27, 2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Shreveport, Louisiana, which denied the benefit sought on 
appeal.

The veteran presented testimony before the Board in March 
2007.  The transcript has been associated with the claims 
folder.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the appellant if further action is 
required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The veteran is seeking entitlement to reimbursement or 
payment for medical expenses incurred at the East Texas 
Medical Center for medical treatment from May 20, 2005, to 
May 27, 2005.  The VA Medical Center (VAMC) in Shreveport, 
Louisiana, denied the veteran's claim in November 2005 on the 
basis that the veteran did not file his claim within the 
applicable time period.

In the November 2006 decision, the VAMC indicated that at the 
time of the private medical treatment, the veteran was not 
service connected for any disability.  As such, the VAMC 
determined the veteran's claimed payment must be considered 
under the Veterans Millennium Healthcare and Benefits Act, 38 
U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008, thereby 
precluding reimbursement under 
38 U.S.C.A. § 1728 (West 2002 & Supp. 2007).  The Board us 
unable to make such a finding at this point in the 
adjudication process as the claims folder, if any, has not 
been associated with the VA medical file.  Upon Remand, the 
AOJ must ascertain whether such claims folder is in existence 
and if so, associate such with the appellate record.

After review of the record, it is unclear whether the veteran 
had a private health plan contract that would pay, in whole 
or part, for the treatment rendered in May 2005.  As noted, 
the VAMC denied the claim on the basis that the veteran 
failed to file his request for reimbursement, standard 
billing form UB 92, within 90 days after he was discharged 
from the facility that furnished the emergency treatment; 
however, there were no findings as to whether (or at what 
date) the veteran finally exhausted, without success, action 
to obtain payment from a 3rd party, like a private health 
insurer.  See 38 C.F.R. §17.1004(d)(1), (2), (3), (4).  
Without this pertinent information, the Board is unable to 
determine the tolling date for the 90 day period, i.e. which 
was latest, the date he was discharged or the date he 
exhausted action to obtain payment from a private health plan 
contract.  Such information must be obtained and considered 
upon Remand.

Additionally, the veteran claims that he was authorized by VA 
to receive this treatment at the private facility.  While 
records in the file show that there was communication with VA 
at the time the veteran sought medical treatment, a review of 
the record fails to make clear whether the veteran was 
authorized to obtain emergency medical services for the 
treatment on May 20, 2005, at the East Texas Medical Center 
in Gilmer, Texas.  It also unclear whether (and if so at what 
point) the veteran's condition stabilized after admission and 
prior to surgery, such that he could possibly have or should 
have been transferred to a VA facility.  Such findings may be 
pertinent to the decision regarding the veteran's claim for 
payment or  reimbursement.  Prior to arriving at such 
findings, additional development must be performed to obtain 
copies of any pertinent correspondence that could serve as 
evidence regarding these findings. 

The Board also notes that there has been no information 
associated with the VAMC record which would indicate when the 
veteran was billed for the expenses incurred as a result of 
his hospital stay.  During his sworn testimony before the 
undersigned in March 2007, the veteran asserted that he did 
not receive any bills for an extended period of time after he 
was discharged, and that this delay in receiving any bills 
prevented him from submitting the reimbursement request 
within 90 days after he was discharged from the hospital.  
Such billing information must be obtained upon Remand.  

Additionally, there is a question as to whether or not the 
veteran was ever notified of the existence of a 90-day limit.  
The Board finds the November 2006 statement of the case is 
clearly inadequate as it fails to provide the veteran with 
notification of all the laws and regulations involved in a 
decision regarding his claim.

The veteran further contends that he was incapacitated 
physically and mentally after his discharge, such that he was 
unable to deal with the financial obligations incurred as a 
result of his hospitalization.  There have been no findings 
made regarding whether the veteran was in fact 
"incapacitated" during this period, and thus, unable to 
submit reimbursement.  Upon Remand, the necessary information 
to render a determination on whether the veteran was 
incapacitated must be associated with the record.

Finally, in light of defects highlighted above, a 
supplemental statement of the case (SSOC) must be issued to 
the veteran.  The SSOC must fully inform the veteran of the 
laws and regulations applicable to his reimbursement claim, 
to include the provisions of 38 U.S.C.A. §§ 1725, 1728 and 38 
C.F.R. §§ 17.1000-17.1008.   

Accordingly, the case is REMANDED to the AOJ (the VA Medical 
Center) to accomplish the following action, with assistance 
from the RO if necessary:

1.  The veteran should be provided full 
notice as to the laws and regulations 
used in determining the outcome of his 
claim.   This includes full notice as to 
any deadlines.

2.  Upon Remand, the AOJ (the VA Medical 
Center) should communicate with the RO to 
ascertain whether a claims folder is in 
existence for this veteran and if so, 
associate such with the appellate record.  
All requests for records must be clearly 
documented. 

3.  The AOJ should ascertain whether the 
veteran had a private health plan 
contract that would pay, in whole or 
part, for the treatment rendered in May 
2005.  If the veteran did indeed have a 
private health plan contract, the AOJ 
should undertake development necessary to 
ascertain whether the veteran finally 
exhausted, without success, action to 
obtain payment from the 3rd party private 
health insurer.  See 38 C.F.R. 
§17.1004(d)(1), (2), (3), (4).  

4.  The AOJ should also undertake 
development necessary to obtain evidence 
which supports determinations of each of 
the following:

a) whether the veteran was 
authorized to obtain emergency 
medical services for the treatment 
on May 20, 2005, at the East Texas 
Medical Center in Gilmer, Texas.  

b) whether the veteran's condition 
stabilized after admission to the 
East Texas Medical Center and prior 
to surgery, such that he could have 
or should have been transferred to a 
VA facility.  

c) the date of billing for the 
expenses incurred as a result of his 
May 2005 hospital stay.  

d) whether the veteran was 
"incapacitated" following his 
period of hospitalization thereby 
preventing him from submitting a 
claim for reimbursement within the 
prescribed 90 day time period. 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AOJ should readjudicate the claim of 
entitlement to reimbursement or payment 
for unauthorized medical expenses 
incurred at the East Texas Medical Center 
for medical treatment from May 20, 2005, 
to May 27, 2005.  

6.  If the benefit sought on appeal 
remains denied, the AOJ must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations.  The SSOC must fully 
inform the veteran of the laws and 
regulations applicable to his 
reimbursement claim, to include the 
provisions of 38 U.S.C.A. §§ 1725, 1728 
and 38 C.F.R. §§ 17.1000-17.1008.   The 
veteran must be afforded an appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

